                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 Planned Parenthood of Tennessee and North Mississippi,
 et al.,

           Plaintiffs,                                              Case No. 3:20-cv-00740

           v.                                                       Judge Campbell

 Herbert H. SLATERY III, Attorney General of                        Magistrate Judge Newbern
 Tennessee, in his official capacity, et al.,

           Defendants.



                          MOTION FOR ADMISSION PRO HAC VICE

        Pursuant to Rule 83.01(b) of the Local Rules of this Court, Thomas H. Castelli, a

member of the bar of this Court, hereby moves for the admission pro hac vice of Andrew Beck,

an attorney at the American Civil Liberties Union, 125 Broad Street, 18th Floor, New York,

NY 10004, 212-284-7318, abeck@aclu.org, for the purposes of this litigation in this Court as

counsel for plaintiffs.

        1.        Andrew Beck does not reside in this district and does not maintain an office in

this district for the practice of law.

        2.        Andrew Beck is a member in good standing of the United States District Court

 for the Southern District of New York. A certificate of good standing and sworn statement

 regarding disciplinary, contempt, and criminal proceedings are attached, and the filing fee

 in the amount of $100.00 has been paid to the Clerk via the Court’s electronic payment

 system.

                                                   Respectfully submitted,




    Case 3:20-cv-00740 Document 14 Filed 09/14/20 Page 1 of 4 PageID #: 340
                                  /s/ Thomas H. Castelli
                                  Thomas H. Castelli, BPR No. 024849
                                  Stella Yarbrough, BPR No. 33637
                                  ACLU Foundation of Tennessee
                                  P.O. Box 120160
                                  Nashville, TN 37212
                                  Tel.: 615-320-7142
                                  tcastelli@aclu-tn.org
                                  syarbrough@aclu-tn.org




                                   2

Case 3:20-cv-00740 Document 14 Filed 09/14/20 Page 2 of 4 PageID #: 341
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 Planned Parenthood of Tennessee and North Mississippi,
 et al.,

        Plaintiffs,                                               Case No. 3:20-cv-00740

        v.                                                        Judge Campbell

 Herbert H. SLATERY III, Attorney General of                      Magistrate Judge Newbern
 Tennessee, in his official capacity, et al.,

        Defendants.




                           DECLARATION OF ANDREW BECK

1.     I hereby certify that I am a member in good standing of the of the United States District

       Court for the Southern District of New York. A true and correct copy of my Certificate

       of Good Standing is included with the motion for my admission pro hac vice.

2.     I also declare under penalty of perjury that I am not, nor have I ever been, the subject of

       criminal proceedings nor disciplinary proceedings by any disciplinary authority, nor have

       I had a finding of contempt or a sanction against me under 28 U.S.C. § 1927.


                                                    /s/ Andrew Beck__________
                                                    Andrew Beck
                                                    American Civil Liberties Union
                                                    125 Broad Street, 18th Floor
                                                    New York, NY 10004
                                                    (212) 284-7318
                                                    abeck@aclu.org




                                                3

     Case 3:20-cv-00740 Document 14 Filed 09/14/20 Page 3 of 4 PageID #: 342
                                      CERTIFICATE OF SERVICE
         I, the undersigned, do hereby certify that on September 14, 2020, a true and correct copy

of the foregoing has been served by e-mail according to the agreement and instructions from the

Attorney General’s Office to tnattygen@ag.tn.gov and on the Attorney for Defendants listed

below.

         ALEXANDER S. RIEGER
         Assistant Attorney General
         Office of the Attorney General
         Public Interest Division
         P.O. Box 20207
         Nashville, TN 37202
         (615) 741-2408
         Alex.Rieger@ag.tn.gov

                                              /s/ Thomas H. Castelli
                                              Thomas H. Castelli (No. 24849)
                                              American Civil Liberties Union
                                              Foundation of Tennessee
                                              P.O. Box 12160
                                              Nashville, TN 37212
                                              Tel: (615) 320-7142
                                              tcastelli@aclu-tn.org

                                              Attorney for Plaintiffs




                                                 4

    Case 3:20-cv-00740 Document 14 Filed 09/14/20 Page 4 of 4 PageID #: 343
